Curia.

Though the appeal was by one defendant, the whole cause was removed; and the only question is, whether the bond should have made provision for payment, or a surrender of the bodies of both of the defendants before the justice. Ordinarily, this provision should extend to all the appellants; but in this case it would have been utterly useless as to Farnham, whose body had been discharged. His imprisonment must, of course, be followed by an immediate discharge; a. circuity which would be useless.
Motion denied.